            Case 2:20-cv-01046-CFK Document 50 Filed 04/22/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL SHEPHERD and DEBORAH                     :         CIVIL ACTION
SHEPHERD                                      :
          Plaintiffs,                         :
                                              :
       v.                                     :         No. 20-1046
                                              :
TALOTTA, et al.,                              :
                     Defendants.              :
                                         ORDER


       AND NOW, this 22nd day of April, 2021, upon consideration of Defendant’s Motion for

Summary Judgment (ECF No. 37), Plaintiff’s Cross-Motion for Summary Judgment and Brief in

Opposition to Defendant’s Motion (ECF Nos. 38 and 43), Defendant’s Response in Opposition

(ECF No. 45), and the oral argument held on March 16, 2021, it is hereby ORDERED that

Defendant’s Motion for Summary Judgment (ECF No. 37) is GRANTED and Plaintiff’s Cross-

Motion for Summary Judgment is DENIED.



                                                    BY THE COURT:

                                                      /s/ Chad F. Kenney
                                                    CHAD F. KENNEY, JUDGE
